UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6763


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK TYRONE HATFIELD,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:99-cr-00068-WO-1)


Submitted:   September 24, 2013           Decided:   October 2, 2013


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derrick Tyrone Hatfield, Appellant Pro Se.       Lisa Blue Boggs,
Robert Michael Hamilton, Assistant United       States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Derrick Tyrone Hatfield appeals the district court’s

order   denying   his   18    U.S.C.      §   3582(c)(2)   (2006)     motion    for

reduction of sentence.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         United States v. Hatfield, No. 1:99-cr-

00068-WO-1    (M.D.N.C.      Jan.   24,   2013).     We    dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                          2